DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 36 in figure 1. It appears that the element should be 21. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both an operator in figure 2 and a ladder rotation axis in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

The claims are objected to because of the following informalities:  
claims 2-11 read “A Machine according to claim 1” and should read “The fruit harvesting machine according to claim 1”
claim 13 reads “A method according to claim 12” and should read “The fruit harvesting method according to claim 12”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads “a ladder (26) installed on said vehicle (28), wherein a length and tilt of said ladder being adjustable, thereby allowing harvesting fruits without direct contact between a harvester and said fruits” in the final four lines. However, it is unclear if “a harvester” refers to a human operator or refers to a harvesting machine like that already set forth in line 1. It is suggested the term be replaced with “an operator” for clarity. 
Claims 2-11 are rejected for their dependency upon claim 1. 
Claim 12 is rejected with the same reasoning used to reject claim 1, and claim 13 is rejected for its dependency upon claim 12.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salisbury (US 11370129 B2).

Regarding claim 12, Salisbury discloses a fruit harvesting method, comprising: 
providing a sealed container (1512), for collecting fruits; 
providing a vacuum pump (1410), connected to said sealed container (see fig. 14), for generating a vacuum in said sealed container (col. 24 lines 11-22); 
providing a flexible tube (1408), connected to said sealed container; 
approaching an end of said tube to a fruit (1407, fig. 14, 15a); and 
drifting said fruit into said tube, thereby allowing harvesting fruits without a direct contact between a harvester and said fruits (col. 24 lines 11-22).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (US 20120155974 A1) in view of Middleton (US 3564826 A) and Warner (US 2829814 A).

Regarding claim 1, Bryan discloses a fruit harvesting machine, comprising: 
a sealed container (18), for collecting fruits; 
a vacuum pump (paragraph 0022: a remote conventional vacuum source (not shown)), connected to said sealed container, for generating a vacuum in said sealed container; 
a flexible tube (16), connected to said sealed container, for drifting therethrough a fruit; 
a vehicle (see fig. 1, 18 is carried by a crawler vehicle) on which said sealed container is placed on.

Bryan does not disclose a cutting device located at the end of said flexible tube, inside said tube. 
In the same field of endeavor, Middleton discloses a cutting device (104) located inside the end of a flexible tube (100). 
It would be obvious to one of ordinary skill in the art to provide the harvesting machine disclosed by Bryan with a cutting device located inside the end of a flexible tube, as disclosed by, as a way of allowing an operator to harvest fruit without touching the fruit to be harvested. 

Bryan does not disclose a ladder installed on said vehicle, wherein a length and tilt of said ladder are adjustable.
In the same field of endeavor, Warner discloses a harvesting machine having a ladder (57), the ladder being length and tilt adjustable (col. 1 lines 20-24).
It would be obvious to one of ordinary skill in the art to provide the harvesting machine disclosed by Bryan with an adjustable ladder, as disclosed by Warner, as a way of allowing an operator to harvest fruits without spending time climbing the ladder.

Regarding claim 2, the resultant combination discloses a machine according to claim 1, wherein said cutting device (Middleton: 104) is mechanical.

Regarding claim 3, the resultant combination discloses a machine according to claim 1. 
The combination does not disclose wherein said cutting device is electrical.
The examiner takes official notice that it is old and well known in the art for a cutting device to be actuated either pneumatically or electrically. It would be obvious to one of ordinary skill in the art to provide the combination with an electrical cutting device. 

Regarding claim 4, the resultant combination discloses a machine according to claim 1, wherein said cutting device (Middleton: 104) is employing a rotating blade (Middleton: 118).

Regarding claim 5, the resultant combination discloses a machine according to claim 1, wherein said cutting device (Middleton: 104) is employing a shutter (Middleton: 118).

Regarding claim 6, the resultant combination discloses a machine according to claim 1, wherein said cutting device is employing scissors (Middleton: col. 9 lines 60-66).

Regarding claim 7, Bryan, of the resultant combination, discloses a machine according to claim 1, further comprising a vacuum release valve (57), for allowing releasing a door to said vacuum container (paragraph 0022).

Regarding claim 9, Bryan, in view of Middleton and Warner, discloses a machine according to claim 1, further comprising a barrier (220) installed in a space of said sealed container, for blocking and softening a fall of a fruit into said sealed container (paragraph 0030).

Regarding claim 10, Bryan of the resultant combination, discloses a machine according to claim 1, adapted to harvest a fruit selected from a group consisting of: apple (see abstract), plum, peach, orange, clementine, lemon, Chinese orange, tomato, pepper, strawberry, and olive.
Regarding claim 11, the resultant combination discloses a machine according to claim 1. It would be obvious to one of ordinary skill in the art to use the machine to harvest sabra fruit, which is similar in size to an apple.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan in view of Middleton and Warner, and further in view of Salisbury (US 11370129 B2).

Regarding claim 8, the resultant combination discloses a machine according to claim 1.
The combination does not disclose a door for inserting therethrough a collecting basket into said sealed container.
In the same field of endeavor, Salisbury discloses a chamber (1512) having a door (1502) and holding a collection basket (1420). It would be obvious to one of ordinary skill in the art to substitute the chamber disclosed by Salisbury for that of the resultant combination, as an alternative way of collecting fruit after it has been harvested. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salisbury () in view of Gray (US 20080010961 A1).

Regarding claim 13, Salisbury discloses a method according to claim 12, further comprising 
Salisbury does not disclose the step of: installing a cutting device () at an end of said flexible tube (1408), and inside said tube; and cutting said fruit by said cutting device, thereby allowing cutting by said cutting device a fruit without touching said fruit by a harvester thereof.
In the same field of endeavor, Gray discloses a fruit harvesting machine with a tube having a cutting device (44) inside of the tube (paragraph 0033). 
It would be obvious to one of ordinary skill in the art to provide the harvesting machine disclosed by Salisbury with a cutting device, as disclosed by Gray, as an alternative way of separating fruit to be harvested from its stem. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11445663 B2 discloses a fruit picking robot having both shutters and scissors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671